Citation Nr: 1633076	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  08-26 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to August 1994 with the United States Marine Corps (USMC) as well as subsequent USMC reserve duty.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2011, this claim was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for additional development and has now been returned to the Board for further adjudication.


A Notice of Disagreement (NOD) was filed in May 2007, a Statement of the Case (SOC) was issued in March 2008, and a Substantive Appeal was received in September 2008.  In the May 2007 NOD the Veteran also disagreed with the RO's denial of service connection for hearing loss, sinusitis, and fibromyalgia.  However, although the March 2008 SOC also addressed those issues, in his Substantive Appeal, the Veteran expressly indicated that he was only appealing the low back issue.  Thus, the hearing loss, sinusitis, and fibromyalgia issues are not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2014).

Additionally, although the Veteran requested a hearing before a Veterans Law Judge, the Veteran did not report for a Board hearing scheduled in May 2011.  As the Veteran did not report for his hearing, did not request to reschedule his hearing prior to the scheduled hearing date, and did not submit any reason for not appearing, the Board will proceed as if the hearing request has been withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

This claim was remanded in June 2011 for additional development and has now been returned to the Board for further adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that another remand of this claim is necessary for additional development.  

Here, the Veteran has been diagnosed with the following low back conditions: (1) degenerative arthritis of the spine; (2) intervertebral disc disease; (3) spinal fusion; and (4) spondylolisthesis.  Additionally, the Veteran has advanced the following theories of entitlement to service connection: (1) direct service connection due to activities related to the USMC rodeo team he served on from 1989 to 1999; (2) direct service connection due to obstacle courses and training he completed as a Marine and Marine Reservist, as indicated in the Veteran's September 2005 VA examination report; and (3) on the basis that the Veteran had a diagnosis of preexisting low back spondylolisthesis that was aggravated by light duty activities during his service with the USMC Reserve completed after the Veteran was placed on a Temporarily Not Physically Qualified (TNPQ) profile in October 2002, and while on active duty during a February 2003 drill.  In a December 2015 lay statement the Veteran further elaborated that he believes that this aggravation caused him to suffer a "slipped disc" in a January 2003 civilian workplace accident that later led to a diagnosis of spinal fusion in 2007.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Reserve and National Guard service are generally comprised of periods of active duty for training (ADT) or inactive duty training (IDT).  ADT is defined as full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is defined as duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

A review of the claims file reveals that while some of the Veteran's personnel records from the USMCR have been obtained, other personnel records are missing from the claims file.  In the Veteran's December 2004 benefit application he indicates that he entered reserve duty on October 7, 1994.  However, the personnel records of file only list dates of inactive and active duty from 1997 to February 2003 on the Veteran's Annual Retirement Credit Record.  Moreover, the Veteran submitted a December 2015 lay statement indicating that his low back spondylolisthesis, diagnosed in October 2002, was aggravated by light duty assignments that he completed after he was placed on a Temporarily Not Physically Qualified (TNPQ) profile due to possible compressed discs in the lower back area noted by a USMCR physician in October 2002.  The Veteran further elaborated that the aggravation of his low back condition led him to be placed on a Not Physically Qualified (NPQ) profile in May 2003; USMCR records indicate that the Veteran was placed on an NPQ profile in June 2003.  Additionally, a July 2003 USMCR treatment record indicates that epidurals were administered to the Veteran to help with his low back pain.  Accordingly, as it appears that the AOJ attempted to identify the Veteran's dates of IDT and ADT with the USMCR but did not succeed, and that some of the Veteran's USMCR records are incomplete, remand is required for provision of those records.

Additionally, after reviewing the Veteran's December 2015 VA examination report, which was completed in compliance with the June 2011 Board remand decision, the Board finds that this examination report is both incomplete and inadequate because it fails to consider private treatment records from Dr. R. A. that indicate that the Veteran's low back spondylolisthesis preexisted his ADT in February 2003, and his workplace injury in January 2003.  Moreover, after a close review of the claims file and the theories of entitlement that have been advanced by the Veteran, the Board finds that additional etiology opinions are required.  Specifically, the Board finds that etiology opinions addressing preexistence and aggravation is required.  In so finding, the Board notes that there is a November 2003 treatment record from Dr. R.A. that characterizes the Veteran's spondylolisthesis as a "developmental problem" that may have been made worse by other factors, and lists long hikes with backpacks as a contributing factor.  This suggests that the Veteran's low back condition may have preexisted his active duty military service and any periods of ADT or IDT with the USMCR.  Accordingly, another VA examination addressing all theories of entitlement and the aforementioned medical history is required.

Accordingly, the case is REMANDED for the following action:

1. Request information regarding the complete dates of the Veteran's ADT and IDT in the USMCR by day, month, and year from the Veteran's USMC reserve unit or any other appropriate repository, noting that the Veteran asserts that he entered reserve service in 1994.  All associated and available service personnel and treatment records should be obtained.  Efforts to obtain these records should be documented in the claims file.  If the AOJ does not receive an appropriate response from any appropriate agency, the AOJ should prepare a formal finding of fact to that effect. 

2. After the above development has been completed, schedule the Veteran for an examination with an appropriate clinician to determine the etiology of his low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's October 2002 to January 2004 treatment records by Dr. R.A.

ii. The September 2005 VA examination report.

iii. February 2011 letter by Dr. L.S.

iv. The Veteran's December 2015 lay statement.

c. The examiner must provide opinions as to the following:

i. Whether the Veteran's low back spondylolisthesis is developmental in nature.  If so the examiner should determine whether the Veteran has a low back condition that was superimposed onto his low back spondylolisthesis during active duty service or while in the line of duty during a period of ADT or IDT.  If the Veteran's low back spondylolisthesis is determined not to be a developmental condition, the examiner should opine as to:

1. whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a low back condition that preexisted any period of ADT or IDT, and if so, whether it was permanently aggravated in the line of duty during a period of ADT or IDT with the USMCR.

a. If the examiner finds that it is more likely than not that the Veteran's low back condition was permanently aggravated in the line of duty during any period of ADT or IDT, opine as to whether it is at least as likely as not (50 percent or greater probability) that this permanent aggravation caused the Veteran's January 2003 "slipped disc" leading to later spinal fusion.

2. If and only if the examiner finds that it is less likely as not that the Veteran had a low back condition that preexisted any period of ADT or IDT, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back condition: (1) began during active service; or (2) is related to any in-service event or injury; and 

3. whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back condition was incurred or caused by an event or injury in the line of duty during a period of ADT or IDT with the USMCR.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




